 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     REYNALDO VILLALOBOS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00255-LJO-SKO
12                     Plaintiff,                   DEFENDANT’S MOTION TO WITHDRAW
                                                    THE JANUARY 25, 2019 MOTION,
13   vs.                                            VACATE BRIEFING SCHEDULE, AND SET
                                                    FOR CHANGE OF PLEA; ORDER
14   REYNALDO VILLALOBOS,
15                    Defendant.                    Date: March 18, 2019
                                                    Time: 8:30 a.m.
16                                                  Judge: Hon. Lawrence J. O’Neill

17
18          Defendant Reynaldo Villalobos, through his attorney, Assistant Federal Defender Reed
19   Grantham, hereby moves to withdraw his January 25, 2019 motion, to vacate the previously set
20   briefing schedule, and to set the matter for a change of plea hearing on March 18, 2019, at 8:30
21   a.m. The government is in agreement with this request.
22          On January 7, 2019, Mr. Villalobos informed the Court of his intention to file a motion to
23   dismiss. See Dkt. #11. A briefing schedule for the motion and a hearing date was set. See Dkt. #11.
24   On January 25, 2019, Mr. Villalobos filed his Notice of Motion and Motion to Limit Count One
25   of the Indictment. See Dkt. #12. On February 8, 2019, the Court signed the parties’ joint stipulation
26   to continue the previously set briefing schedule and hearing date so that the parties could engage
27   in further plea negotiations. See Dkt. #14. The parties have reached a resolution, memorialized in
28   the plea agreement filed on February 25, 2019. See Dkt. #15. Accordingly, Mr. Villalobos hereby
 1   moves to withdraw his January 25, 2019 motion, to vacate the previously set briefing schedule,
 2   and to set the matter for a change of plea hearing on March 18, 2019, at 8:30 a.m.
 3           The parties agree that time shall be excluded until March 18, 2019, in the interests of
 4   justice, including but not limited to, the need for the period of time set forth herein for effective
 5   defense preparation, defense investigation, and plea negotiation for purposes pursuant to 18 U.S.C.
 6   §§ 3161(h)(7)(A), (h)(7)(B)(i), (iv). The parties further agree that the ends of justice served by
 7   taking this action outweigh the best interest of the public and the defendant in a speedy trial.
 8                                                 Respectfully submitted,
 9                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
10
11   Date: February 26, 2019                       /s/ Reed Grantham
                                                   REED GRANTHAM
12                                                 Assistant Federal Defender
                                                   Attorney for Defendant
13                                                 REYNALDO VILLALOBOS
14
15                                               ORDER
16           The January 25, 2019 Motion to Limit Count One of the Indictment is withdrawn, the
17   briefing schedule set forth in the parties’ joint Stipulation to Continue Motion Schedule (Dkt. #14)
18   is vacated, and the matter shall be set for a change of plea hearing on March 18, 2019, at 8:30 a.m.
19
     IT IS SO ORDERED.
20
21       Dated:     February 26, 2019                       /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
22
23
24
25
26
27

28
     Villalobos – Motion to Withdraw Motion,
     Vacate Briefing Schedule, and Set
     For Change of Plea
                                                       2
